DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the restriction in the reply filed on 9/12/22 is acknowledged.  The traversal between method and apparatus is on the ground(s) that the apparatus can’t be used in a materially different process since it includes a notch between two projections.  This is not found persuasive because the elastic is not part of the structure of the apparatus can thus it can still be used in a process wherein the notch is larger than the cross-section of the elastic in the non-tensioned state. The traversal between apparatus and article is on the ground(s) that the apparatus can’t be used to make materially different product since it includes a specific geometry.  This is not found persuasive because the elastic is not part of the structure of the apparatus can thus it can still be used in a process wherein the notch is larger than the cross-section of the elastic in the non-tensioned state and the article does not require the bonds be ultrasonically made. The traversal between method and article is on the ground(s) that the product can’t be made a materially different process since requires a notch between two projections.  This is not found persuasive because the bonding in the article can be made by adhesive and not welding.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Polidori et al.(US Publication 2016/0331600).
Polidori et al. discloses an apparatus for making an elastic composite comprising a means for transporting a pair of webs and an elastic thread in a machine direction(Figure 4) and an ultrasonic bonding unit configured to bond a first web to a second web via a pattern of pairs of adjacent bonds.  The elastic is anchored in the passage between the pair of bonds since in its untensioned state, it has a larger cross-sectional area than the cross-sectional area between the bonds.([0028]-[0030])  The welding line comprises a notch between a pair of projections.(Figure 6)  While the reference does not state if the notch has a cross-sectional area smaller than that of the non-tensioned thread, if the notch were larger than the non-tensioned thread, when the tension was released on the thread, the thread would not be locked in place as shown in Figure 3 between elements 36.
Regarding claim 3, the device of Polidori et al. is capable of doing this.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polidori et al. as applied to claim 1 above, and further in view of Koshijima et al.(US Publication 2020/0179180).
It is unclear what the shape of the notch in Polidori et al. is.  Koshijima et al. discloses an apparatus for forming elastic laminates in which the elastic is located in V-shaped grooves during the bonding.(Figure 9)  It would have been obvious to one of ordinary skill in the art at the time of filing to make the notches of Polidori et al. V-shaped since it is unclear what the actually shape of the notches in Polidori et al. is leading one to look to similar types of devices and since Koshijima et al. is a similar device which uses V-shaped notches to hold the elastic during welding.(Figure 9)
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or clearly suggest the notches having a step shape. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746